DETAILED ACTION
This action is a response to an amendment filed 11/15/21 in which claims 1, 4, 5, 7-9, 11-17 and 20-22.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1, 4, 5, 7-9, 11-17 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s claimed invention teaches a remote apparatus in a base station, which comprises a centralized control apparatus coupled to the remote apparatus. The closest prior art Isogawa fails to teach all of the limitations of the independent claims. Specifically it fails to teach the remote apparatus comprising a baseband apparatus, wherein a second RAR is received and used to generate a first RAR to send to the UE.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an 

AYANAH S. GEORGE
Primary Examiner
Art Unit 2467

/AYANAH S GEORGE/Primary Examiner, Art Unit 2467